                                                                Case 2:18-cr-00136-APG-PAL Document 123 Filed 12/10/20 Page 1 of 3


                                                            1   KATHLEEN BLISS, ESQ.
                                                                Nevada Bar No. 7606
                                                            2   kb@kathleenblisslaw.com
                                                                KATHLEEN BLISS LAW PLLC
                                                            3   1070 W. Horizon Ridge Pkwy., Suite 202
                                                                Henderson, Nevada 89012
                                                            4   Telephone: 702.463.9074

                                                            5   Attorney for Cole Lusby

                                                            6                                 UNITED STATES DISTRICT COURT
                                                            7                                        DISTRICT OF NEVADA
                                                            8     UNITED STATES OF AMERICA,                           CASE NO.: 2:18-CR-00136-APG-PAL
                                                            9                        Plaintiff;
                                                           10                                                         STIPULATION AND ORDER TO
                                                                       vs.                                            EXTEND TIME TO REPLY TO
                                                           11                                                         GOVERNMENT’S RESPONSE
                                                                  COLE LUSBY,                                         (ECF No. 121)
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                           12
  KATHLEEN BLISS LAW PLLC




                                                                                     Defendant
                                                           13
      HENDERSON, NEVADA 89012




                                                                       IT IS HEREBY STIPULATED AND AGREED, by and between Elham Roohani, Bianca
                                    TEL – (702) 463.9074




                                                           14

                                                           15   Pucci counsel for the United States of America, and Kathleen Bliss, counsel for defendant Cole
                                                           16
                                                                Lusby, that Mr. Lusby be allowed a three-day extension to file his Reply, from December 10,
                                                           17
                                                                2020, to December 15, 2020, showing this Court as follows:
                                                           18
                                                                       1. Counsel for defendant Lusby needs additional time to discuss the government’s
                                                           19
                                                                             response with her client in order to file the defendant’s reply.
                                                           20

                                                           21          2. Counsel for defendant Lusby has had numerous conflicts over the past two weeks,

                                                           22                including COVID-19 related issues.
                                                           23          3. The Government agrees to this Stipulation for a filing on December 15, 2020, of Mr.
                                                           24
                                                                             Lusby’s reply.
                                                           25
                                                                       4. Defendant is not in custody and does not object to this continuance.
                                                           26

                                                           27

                                                           28
                                                                                                              Page 1 of 3
                                                                Case 2:18-cr-00136-APG-PAL Document 123 Filed 12/10/20 Page 2 of 3


                                                            1
                                                                       Dated this 9th day of December 2020.
                                                            2

                                                            3
                                                                /s/ Elham Roohani ______                                  /s/ Kathleen Bliss______
                                                            4   Attorney for United States                                Attorney for Cole Lusby

                                                            5   /s/Bianca Pucci_________
                                                                Attorney for United States
                                                            6

                                                            7

                                                            8

                                                            9

                                                           10                                             ORDER
                                                           11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                           12          Based on the stipulation of the parties and for good cause, defendant Cole Lusby is
  KATHLEEN BLISS LAW PLLC




                                                           13   GRANTED leave to file his Reply on December 15, 2020.
      HENDERSON, NEVADA 89012
                                    TEL – (702) 463.9074




                                                           14

                                                           15

                                                           16

                                                           17
                                                                         December 10, 2020
                                                                DATED: _________________________
                                                           18

                                                           19

                                                           20

                                                           21

                                                           22
                                                                                                              ______________________________________
                                                           23                                                 THE HONORABLE ANDREW P. GORDON
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                         Page 2 of 3
                                                                Case 2:18-cr-00136-APG-PAL Document 123 Filed 12/10/20 Page 3 of 3


                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                           12
  KATHLEEN BLISS LAW PLLC




                                                           13
      HENDERSON, NEVADA 89012
                                    TEL – (702) 463.9074




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                  Page 3 of 3
